Citation Nr: 0431759	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran testified before 
this Judge at a Travel Board hearing in November 2004.  The 
undersigned Judge granted the veteran's motion for 
advancement on the docket in November 2004. 

As will be discussed in greater detail below, the service 
connection claim for right ankle disorder is reopened and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By decision in January 1988, the Board denied the 
veteran's claims of entitlement to service connection for 
left knee and right ankle disorders.  

2.  Evidence received since the January 1988 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims of entitlement to 
service connection for left knee and right ankle disorders.

3.  The veteran has a diagnosed left knee disorder, medically 
linked to events in service.



CONCLUSIONS OF LAW

1.  The January 1988 Board decision which denied entitlement 
to service connection for left knee and right ankle disorders 
is final.  38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 
20.1100 (2004).

2.  New and material evidence has been received since the 
January 1988 Board decision, and the claims of entitlement to 
service connection for left knee and right ankle disorders 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  A Left knee disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a reopening of his 
service connection claims.  

Service Connection

In his written statements and testimony before the 
undersigned Judge in November 2004, the veteran essentially 
contends that his current left knee and right ankle disorders 
are related to service and that his claims should be 
reopened.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

New and Material Evidence

In a September 1953 decision, the RO denied service 
connection for a left knee disorder.  By a January 1988 
decision, the Board denied entitlement to service connection 
for both left knee and right ankle disorders.  Unless the 
Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 C.F.R. 
§ 20.1100(a).  

The law provides that the prior Board decision cannot be 
modified unless evidence submitted in support of the 
veteran's claim to reopen is "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 1991).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

Evidence received subsequent to the final rating decision is 
presumed credible for the purposes of reopening the veteran's 
claims unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001.  As the 
veteran's claim was received prior to August 29, 2001, these 
amendments are not relevant in the instant case.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).

The Board denied service connection for both left knee and 
right ankle in the January 1988 decision because the evidence 
failed to show a current left knee or right ankle disorder.  
Furthermore, the Board determined that the evidence did not 
show that either left knee or right ankle disorders were 
related to service.  

Evidence received since the January 1988 Board decision 
includes numerous private medical records and statements, as 
well as VA medical records, and the veteran's statements and 
testimony.  A December 1998 private medical statement from 
Dr. Richard V. Abdo indicates that the veteran has a current 
right ankle disorder with accumulative degenerative changes, 
bone masses, and loose bodies. The physician states that the 
veteran's right ankle disorder is related to remote trauma 
that occurred when he was in service.  A medical statement 
from Parkview Orthopaedic Group, S.C. dated in November 1998 
indicates that the veteran's left knee shows arthritic 
findings and those of a torn medial meniscus.  Surgery was 
accomplished with debridement of the medial compartment and 
partial medial menisectomy.  Subsequent medical records also 
show that the veteran continues to have a chronic left knee 
disorder.  

Upon review, the medical statement from Dr. Abdo is 
significant evidence as it shows that the veteran has a 
current right ankle disorder and that he finds it to be 
related to service.  Similarly, the medical statement from 
Parkview Othopaedic Group, S.C. showing a current left knee 
disorder with a torn medial meniscus is significant, 
especially as a March 1953 service medical record notes a 
probably tear of the medial meniscus.  As such, evidence 
received since the January 1988 Board decision is new and 
material, and the veteran's claims of entitlement to service 
connection for left knee and right ankle disorders have been 
reopened.  

Analysis of Service Connection Claim - Left Knee Disorder

As discussed above, the veteran must show that he has a 
current left knee disorder.  3.303.  Private medical records 
from Dr. Farrell dated in November 1998 and July 2000 notes 
an old tear in the medial meniscus with arthritic changes.  
VA medical record dated in 1986 also shows arthritic changes 
to the left knee.  Private medical records from Dr. Pinson 
dated in January 2000 indicate a diagnosis of left knee 
osteoarthritis.  These reports clearly demonstrate a 
diagnosed left knee disorder.  

As for chronicity of symptoms, the veteran testified that he 
noticed a clicking sound in his left knee during service 
while conducting physical training.  He then injured his left 
knee when jumping off a truck tailgate.  He was hospitalized 
in service and given a final diagnosis of derangement 
internal left knee joint, probably tear, medial meniscus.  
The veteran testified that he continued to experience left 
knee pain following service.  The record shows that he sought 
service connection for a left knee disorder immediately after 
separation from service and again in the mid-1980s.  

The Board finds the veteran's testimony that he experienced 
chronic problems with his left knee following service is 
credible.  Although there are no medical records for the 1960 
and 1970s showing treatment, service medical records appear 
to show a medial meniscus tear and there is no evidence 
indicating that the veteran experienced an intercurrent 
injury to his left knee following service. 

With regards to the issue of whether there is a link between 
the veteran's current left knee disorder and service, the 
only medical opinions of record pertaining to this issue is 
from the November 1998 and July 2000 statements from Dr. 
Farrell.  In the November 1998 statement, Dr. Farrell 
indicated that the veteran informed him that he injured his 
left knee in service.  Dr. Farrell noted that he performed a 
debridement of the  medial compartment and partial medial 
meniscectomy after finding arthritic changes with a torn 
medial meniscus on examination.  In the July 2000 report, Dr. 
Farrell opined that typically, a tear of the medial meniscus 
does not heal over time and would, in fact, create problems 
in the future requiring the patient to undergo removal of the 
torn medial meniscus arthroscopically.  

Upon review, Dr. Farrell's opinion is competent as it was 
based on examination and treatment of the veteran, including 
surgery.  Moreover, service medical records clearly show that 
the veteran was hospitalized in service for a left knee 
problem.  The final diagnosis in March 1953 was derangement, 
internal, left knee joint, probable tear medial meniscus.  
Therefore, Dr. Farrell's opinion that the veteran's current 
left knee disorder is related to his in-service medial 
meniscus tear is supported by the record.  Additionally, 
there is no medical evidence of record to refute the 
professional medical opinion of the physician and there are 
no prevailing reasons to doubt the credibility or probative 
value of the physician's statement supporting the claim for a 
left knee disorder.  Given the foregoing, particularly the 
medical opinion from Dr. Farrell, the Board finds that the 
benefit of the doubt is resolved in favor of the veteran.  
Accordingly, service connection is warranted for the 
veteran's left knee disorder.  



ORDER

Entitlement to service connection for right ankle disorder is 
reopened.  To this extent, the claim is granted. 

Entitlement to service connection for left knee disorder is 
granted.  


REMAND

Having reopened the claim for service connection for right 
ankle disorder, the current decision must be based on a de 
novo review of the record.

Upon review, service medical records show treatment for a 
right ankle sprain.  However, the veteran contends that 
treatment was for his left ankle in service.  Service medical 
records show a sprained left ankle in 1951.  The veteran 
testified before a Decision Review Officer in August 1987 
that it was his right ankle that was injured and received 
treatment, not his left ankle.  

Current medical evidence shows that the veteran has 
degenerative arthritis in the right ankle.  A private medical 
opinion dated in January 2001 from Dr. Richard V. Abdo 
indicates that the veteran's current right ankle condition is 
related to his in-service right ankle trauma.  Based upon a 
review of the record, the Board believes an etiological 
opinion conducted by a VA examiner is necessary in this case.  
See Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (When a prior 
medical record indicates the existence of a chronic problem, 
VA's duty to assist requires a medical examination or opinion 
as to the relationship between the in- service and present 
conditions.).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

Additionally, the Board notes that during the November 2004 
hearing, the veteran testified that he received ongoing VA 
treatment for his condition.  The Board finds that in order 
to fulfill its duty to assist, the RO must obtain all 
pertinent VA records because they are constructively of 
record and may contain information vital to the veteran's 
claim.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a right ankle disorder since 
1999.  The RO should then contact the 
medical providers and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
copies of all related medical records 
which are not already on file.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and etiology of his right 
ankle disorder  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine whether this disorder is at 
least as likely as not related to 
service.  For purposes of his opinion, 
the examiner is asked to assume that the 
service medical records that reference 
the left ankle is actually referring to 
the right ankle.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



